Case 3:19-cv-01267-BJD-MCR Document 18 Filed 03/12/20 Page 1 of 4 PageID 91



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                     CASE NO. 3:19-cv-01267


LATRICE M. LEE, individually and on
behalf of all others similarly situated,

               Plaintiff,
v.

MIDLAND CREDIT MANAGEMENT, INC.,

            Defendant.
_____________________________________/



           DEFENDANT MIDLAND CREDIT MANAGEMENT, INC.’S
     MOTION TO STRIKE THE CLASS ACTION ALLEGATIONS IN PLAINTIFF’S
         COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

       Defendant MIDLAND CREDIT MANAGEMENT, INC., (“Defendant” or “MCM”), by

and through its undersigned counsel and pursuant to M.D. Fla. L.R. 4.04(b), moves to strike the

class action allegations in Plaintiff’s Complaint and shows the Court as follows: 1

                                  PRELIMINARY STATEMENT

       Plaintiff has filed her Complaint as a putative class action. As such, she is required to

comply with this Court’s Local Rules regarding claims brought on behalf of a class. These local

rules require, among other things, that a plaintiff move for class certification under Fed. R. Civ. P.

23(c) within ninety (90) days of the filing of the action, unless that time is extended by the Court

for good cause. See Local Rule 4.04(b). Given that Plaintiff filed this action on October 31, 2019,


1
  Defendant reserves any and all rights under the card agreement applicable to Plaintiff’s account.
The card agreement contains an arbitration provision and class action waiver. Defendant
specifically reserves its right under the Federal Arbitration Act to move to compel arbitration and
strike the class allegations from the Complaint.
Case 3:19-cv-01267-BJD-MCR Document 18 Filed 03/12/20 Page 2 of 4 PageID 92



the deadline to move for class certification expired on January 29, 2020. To date, Plaintiff has not

moved to certify a class nor has Plaintiff sought an extension of the time period within which to

move for class certification. Based on the foregoing reasons, as more fully set forth below, the

Court should strike the class allegations in Plaintiff’s Complaint.

                           BRIEF PROCEDURAL BACKGROUND

        On October 31, 2019, Plaintiff filed her Complaint on behalf of a putative class, [ECF No.

1]. On January 10, 2020, this Court entered a Case Management and Scheduling Order and

Referral to Mediation (the “Case Management Order”) [ECF No. 13]. The Case Management

Order provided that the parties would serve their mandatory initial disclosures pursuant to Fed. R.

Civ. P. 26(a)(1) by February 7, 2020. To date, Plaintiff has failed to serve her initial disclosures.

The Case Management Order does not contain a deadline for the filing of a class certification

motion nor does it extend the default timeframe provided by the Local Rules.

                                           ARGUMENT

        “The Eleventh Circuit has expressly recognized the authority of the district courts to apply

local rules prescribing the deadline for the filing of a motion for class certification, or to sanction

plaintiffs for noncompliance.” Seyboth v. Gen. Motors Corp., 2008 WL 199412, *2 (M.D. Fla.

2008) (citing Martinez-Mendoza v. Chapman Int’l Corp., 340 F.3d 1200, 1216 n. 38 (11th Cir.

2003)). Local Rule 4.04(b) mandates that a plaintiff file a motion for class certification within

ninety (90) days of the filing of the complaint, unless “extended by the Court for good cause

shown.”

        A number of district courts in the Middle District of Florida have granted motions to strike

class allegations for failure of the plaintiff to move to certify the class within the timeframe set

forth in Local Rule 4.40(b). See, e.g., Lopera v. Midland Credit Management, Inc., Case No.:



                                                  2
#73586528_v1
Case 3:19-cv-01267-BJD-MCR Document 18 Filed 03/12/20 Page 3 of 4 PageID 93



8:16-cv-1448-Y-33JSS, (M.D. Fla. Nov. 17, 2016) [ECF No. 35 at 9], a true and correct copy of

which is attached as Exhibit A (finding that “[b]ased upon the totality of the circumstances, the

Court finds Lopera’s failure to timely file a motion for class certification or promptly move for an

extension of time to seek class certification was not excusable neglect”); (Wright v. Dyck-O’neal,

Inc, 2016 WL 3912050, *6 (M.D Fla. July 27, 2016) (finding that “Defendants have no obligation

to ensure that Plaintiffs’ counsel reads and timely complies with the Local Rules”); Wilcox v. Taco

Bell of America, Inc., 2011 WL 3444621, *2 (M.D. Fla. Aug. 8, 2011) (holding that “[b]ased upon

the totality of the circumstances, the Court finds that Plaintiff’s failure to timely file a motion for

class certification and failure thereafter to promptly remedy the oversight is not excusable

neglect.”); Seyboth, 2008 WL 1994912 at *2 (“Plaintiff’s failure to timely pursue discovery and

timely file (or move for an extension to file) the motion for class certification calls into question

Plaintiff’s ability to adequately protect the interests of the class.”). At least one other district court

in the Middle District of Florida has also sua sponte dismissed class allegations for failure to move

to certify a class in accordance with the Local Rules. See Gonzalez v. Asset Acceptance, LLC,

2008 WL 1930625, * 2 (M.D. Fla. April 30, 2008).

        Here, based on the date Plaintiff filed her Complaint – October 31, 2019 – Plaintiff’s

motion to certify the class was due on January 29, 2020, more than five weeks ago. To date,

Plaintiff has not filed a motion to certify the class or otherwise filed a motion for an extension of

time within which to do so. Plaintiff was able to file a motion for extension of time before the

deadline, but failed to do so. Under these circumstances, there is no excusable neglect on the part

of the Plaintiff in failing to move for class certification in accordance with the local rules. See

Fed. R. Civ. P. 6(b); Seyboth, 2008 WL 1994912, at *1 (finding no excusable neglect and striking

class allegations where “plaintiff provide[d] no explanation for the asserted ‘calculation error,’



                                                    3
#73586528_v1
Case 3:19-cv-01267-BJD-MCR Document 18 Filed 03/12/20 Page 4 of 4 PageID 94



which was fully in counsel’s control”). Moreover, despite the fact that Plaintiff’s initial disclosures

were due on February 7, 2020, Plaintiff has failed to serve initial disclosures, further demonstrating

that Plaintiff has otherwise failed to comply with the Federal Rules of Procedure and Orders of

this Court, which weighs against granting an extension after the certification deadline.

                                          CONCLUSION

        Based on the foregoing reasons, Defendant Midland Credit Management, Inc. respectfully

requests that the Court strike the class allegations in the Complaint.

                           LOCAL RULE 3.01(g) CERTIFICATION

        Pursuant to Local Rule 3.01(g), counsel for the Defendant conferred with counsel for the

Plaintiff regarding the relief sought herein, and Plaintiff opposes the relief.

        Dated: March 12, 2020

                                                       HOLLAND & KNIGHT LLP

                                                       /s/ Cory W. Eichhorn
                                                       Cory W. Eichhorn
                                                       Florida Bar No. 576761
                                                       cory.eichhorn@hklaw.com
                                                       701 Brickell Avenue, Suite 3300
                                                       Miami, FL 33131
                                                       Telephone: (305) 374-8500
                                                       Facsimile: (305) 789-7799

                                                       &

                                                       Michael M. Gropper
                                                       Florida Bar No. 105959
                                                       michael.gropper@hklaw.com
                                                       50 North Laura Street, Suite 3900
                                                       Jacksonville, FL 32202
                                                       (904) 353-2000 (telephone)
                                                       (904) 358-1872 (facsimile)

                                                       Attorneys for Defendant




                                                  4
#73586528_v1
